822 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.LAKESIDE BRIDGE & STEEL COMPANY, Plaintiff-Appellee,v.MOUNTAIN STATE CONSTRUCTION COMPANY, Defendant-Appellant.
No. 86-1195.
United States Court of Appeals, Fourth Circuit.
Submitted April 16, 1987.Decided June 11, 1987.

Before SPROUSE and WILKINS, Circuit Judges, and KISER, United States District Judge for the Western District of Virginia, sitting by designation.
Rudolph L. Di Trapano;  Joshua Barrett;  Di Trapano & Jackson, on brief, for appellant.
Elwin J. Zarwell;  Peter C. Karegeannes;  Timothy G. Atkinson;  Quarles & Brady;  Charles L. Woody;  Spilman, Thomas, Battle & Klostermeyer, on brief, for appellee.
PER CURIAM:


1
Mountain State Construction Company appeals from the order entered below denying a new trial regarding the issue of damages on its counterclaim against Lakeside Bridge and Steel Company.  We affirm.


2
In this breach of contract action, the parties stipulated the amount that Lakeside was due under the contract with Mountain State for fabrication of steel assemblies.  The jury found that Mountain State was entitled to an offset on its counterclaim for Lakeside's nonconformance with specifications.  Judgment was entered for Lakeside for the contract price less the offset with pre-judgment interest at a rate of 1% per month.


3
Mountain State asserts that the trial court erred in:  (1) holding that it had accepted the goods as a matter of law;  (2) limiting its claim for damages to the amount set forth in its answers to interrogatories;  (3) striking its claim for punitive damages;  and (4) assessing the pre-judgment interest.  After carefully reviewing the arguments raised by Mountain State, we find no ground for reversal of the lower court order.


4
AFFIRMED.